DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2025 has been entered.  Claims 1-6, 14, 17 and 18 have been canceled.  Claims 20-27 have been added.  Claims 7-13, 15-16, 19-27 are pending. Claims 11-13 are withdrawn from consideration as being drawn to a non-elected invention. 
	All of the amendment and arguments have been thoroughly reviewed and considered.  Applicant’s amendments and arguments were found persuasive to obviate the rejections of the prior Office action.  Accordingly, the claims are deemed to be in condition for allowance.
Claims 7-10, 15, 16, 19-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/25/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action. Applicant’s submission of a proper terminal disclaimer obviates the double patenting rejections of the prior Office action.   No prior art was found teaching the combination of the components recited in the instant invention.  
	Prior art currently made of record, Brow et al (US 20080160529, citation made of record on IDS filed 12/16/2020) teach a first oligonucleotide primer comprising a 3' region complementary to a first portion of the target nucleic acid and a 5' region comprising a tag sequence; a second oligonucleotide primer comprising a 3' region comprising a sequence complementary to a second portion of the target nucleic acid, a 5' region comprising the tag sequence, and a 5’ terminal region comprising a non-natural base (e.g., para. [0009]). Brow et al do not teach the features of the tag sequence as claimed. 
	No prior art was found teaching or suggesting a composition comprising: a first oligonucleotide primer and a second oligonucleotide primer, wherein the first primer comprises a sequence-targeted amplification restrictive (STAR) tag sequence which is the same as all or a portion of a target nucleic acid hybridization sequence of the second primer; and a detectable label attached to the first oligonucleotide primer, the second oligonucleotide primer, or a probe, wherein the STAR tag sequence further comprises a portion of an internal amplicon sequence of a target nucleic acid and method of using the composition.  Additionally, the claims when considered as a whole, were found to comprise elements that amounted to significantly more than the judicial exceptions recited therein and therefore qualifies as eligible subject matter under 35 USC 101.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637